Citation Nr: 1024994	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to a compensable evaluation for hearing loss of 
the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Army from November 
1954 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.

The issue of entitlement to a compensable evaluation for hearing 
loss of the right ear is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has hearing loss in his left ear for VA 
purposes.
 
2.  The appellant's current hearing loss of the left ear is 
related to his period of active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
appellant's hearing loss of the left ear either began during or 
was otherwise caused by his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

In the case of sensorineural hearing loss, service connection is 
granted if such disease is manifested in service, or manifested 
to a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Under 38 C.F.R. § 3.385 
(2009), impaired hearing will be considered a disability for 
purposes of laws administered by VA when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  The 
failure to meet these criteria at the time of a service member's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service."  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2009); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. 
§ 3.385 (2009).  

Service connection for hearing loss of the left ear has been 
denied by the RO and the appellant has appealed that action to 
the Board.  The basis of this denial was a VA medical opinion 
that concluded that it was less likely than not that the hearing 
loss in the appellant's left ear was caused by his time in 
service.  The examiner's rationale was that the appellant did not 
have hearing loss in his left ear at time of separation.

However, the appellant's service treatment records show 
otherwise.  The appellant entered service in 1954, with no 
evidence of hearing loss in either ear.  He underwent periodic 
physicals, but there is no evidence that audiometric testing was 
provided, as only the results of whispered voice testing was 
provided, and the Board acknowledges that these results are 
inaccurate to determine the presence of high frequency hearing 
loss. 

In April 1973, approximately a year and a half prior to his 
retirement from service, audiometric testing showed (pure tone 
thresholds - in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
70
LEFT
10
20
20
-
25

On a physical profile in April 1974, it was noted that the 
Veteran had bilateral high frequency hearing loss; and the 
appellant was given a H2 on his PULHES profile.  

The "PULHES" profile is a military evaluation that reflects the 
overall physical and psychiatric condition of the veteran on a 
scale of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in military service).  The "H" in the 
PULHES acronym stands for hearing, and the "2" indicates that 
individual possesses some medical condition or physical defect 
that may require some activity limitations.

The appellant's retirement physical in July 1974 produced (pure 
tone thresholds - in decibels) the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
50
LEFT
10
15
15
-
25

Speech recognition scores were not obtained, but the Veteran was 
again given an H2 on his PULHES profile.

In August 1974, another physical profile was completed, and the 
Veteran was again noted to have bilateral high frequency hearing 
loss.

In October 2005, the appellant underwent a VA audiological 
examination which confirmed that he did in fact have bilateral 
hearing loss.  The results of audiometric testing at that 
examination, measured in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
65
70
LEFT
25
30
40
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner concluded that the appellant's right ear hearing loss 
was secondary to the appellant's military service.  Tinnitus was 
also related to service.  However, with respect to the left ear 
hearing loss, the examiner hypothesized that since the service 
medical records indicated that the appellant's hearing was within 
normal limits, any current hearing loss was not the result of the 
appellant's admitted military noise exposure.  

However, the statement that the hearing in the appellant's left 
ear was normal at separation is simply not supported by the 
evidence of record; and the Board may reject a medical opinion if 
the Board finds that other facts present in the record contradict 
the facts that formed the basis for the opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

As described above, twice within the year of separation, the 
appellant was found to have bilateral hearing loss.  It is also 
noted that audiometric testing twice showed hearing loss in his 
left ear as the appellant had decibel loss of 25 at 4000 Hz. 
Once again, the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385 (2009).  
 
A review of the appellant's claims folder indicates that during 
his twenty-plus years of service in the US Army, the appellant 
was exposed to loud noises.  These noises included rifle fire, 
teletype machines, and other Signal Corps/drill instructor loud 
noises.  The VA examiner in fact conceded that over the years, 
the appellant was exposed to loud noises.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to 
loud noises over the course of his Army career has not been 
contradicted by any other information contained in the claims 
folder.  His limited statements concerning his noise exposure and 
how his hearing loss affects him has remained consistent through 
the long course of this appeal.  The Board finds that this 
evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009).  

Additionally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the Board finds that the appellant's assertions 
concerning his hearing loss in the left ear are consistent with 
his military service.  Moreover, they are credible and supported 
by the later diagnosis of hearing loss of the left ear.  

The Board has considered the October 2005 opinion of the VA 
audiologist which concluded that the appellant's left ear hearing 
loss was not related to his period of active service, to include 
noise exposure.  However, in the same opinion, the examiner 
concluded that the appellant's tinnitus was due to noise exposure 
in service.  The Board finds that the VA examiner's opinion is 
based on an inaccurate premise, which diminishes its probative 
value.  Thus, the Board will rely on the appellant's assertions 
in order to resolve this matter.  In light of the appellant's 
record which shows acoustic trauma during service, service 
treatment records that confirm that the appellant was assessed 
with bilateral hearing loss in service, and the current diagnosis 
of left ear hearing loss, the Board will resolve any doubt in the 
appellant's favor and conclude that the appellant's left ear 
hearing loss disability had its onset during the appellant's long 
period of active service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the appellant shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the 
foregoing, the Board finds that the evidence is, at the very 
least, in equipoise.  Accordingly, the benefit of the doubt in 
resolving the issue on appeal shall be given to the appellant, 
and therefore, service connection for hearing loss of the left 
ear is warranted.  

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).



ORDER

Service connection for hearing loss of the left ear is granted.  


REMAND

As reported on the front page of this action, in addition to 
asking that service connection be granted for hearing loss of the 
left ear, the appellant has also requested that his service-
connected right ear hearing loss be assigned a higher rating.  
Based on the Board's above action, that of granting service 
connection, the issue involving the right ear will be returned to 
the RO/AMC so that both ears may be rating together.  In other 
words, the Board believes that the appellant's increased rating 
claim is inextricably intertwined with the service connection 
claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be considered 
together when a decision concerning one could have a significant 
impact on the other).  Now, in order to determine whether the 
appellant is entitled to a compensable evaluation for service-
connected hearing loss, hearing loss of both ears must be rated 
in conjunction with one another.  

Moreover, a remand is necessary to afford the appellant with a VA 
audiological examination that would evaluate the current level of 
severity of the appellant's now service-connected bilateral 
hearing loss.  Although the appellant was afforded a VA 
audiological examination October 2005, which provided the 
audiometric findings, the examiner did not specifically comment 
on whether the Veteran experienced any functional effects as a 
result of his hearing disability.  The Court has held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007) 455.  

Additionally, this examination is now nearly five years old, and 
a new examination is therefore necessary to determine the current 
disability level.

Given the above, the Board finds that further VA audiological 
examination of the appellant's bilateral hearing loss is required 
prior to adjudication of this appeal.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested in this Remand, the RO/AMC should also undertake any 
other development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
hearing treatment received from 2005 to the 
present and furnish signed authorizations 
for release to the VA of any private 
medical records in connection with each 
non-VA source identified.  The RO/AMC is 
hereby put on notice that the appellant may 
be receiving health care through TRICARE, 
and as such, his records may be located at 
a military base/station or a private health 
care provider.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  

3.  Schedule the appellant for a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The 
complete claims folder and this remand 
should be made available to the examiner 
before the examination.  

In addition to providing the results of 
audiometric testing, the examiner is asked 
to fully describe any functional effects 
caused by the appellant's bilateral hearing 
loss, that is any effects the appellant's 
hearing disability has on his occupational 
functioning and daily activities.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the appellant 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


